60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of AMERICA, Plaintiff-Appellee,v.Babatunde ONIORISAN, Defendant-Appellant.
No. 94-50238.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Babatunde Oniorisan appeals his conviction following a jury trial for unlawful importation of heroin and possession with intent to distribute heroin in violation of 21 U.S.C. Secs. 841(a)(1) and 952(a).  Pursuant to Anders v. California, 386 U.S. 738 (1967), counsel for Oniorisan filed a brief stating that he finds no meritorious issues for review.  Oniorisan's counsel also filed a motion to withdraw as counsel of record.  We have jurisdiction under 28 U.S.C. Sec. 1291.  We affirm the district court's judgment and grant counsel's motion to withdraw.


3
Oniorisan filed a pro se brief in which he contends that he received ineffective assistance of counsel because his attorney did not allow him to plead guilty.


4
In general, challenges to a conviction based upon ineffective assistance of counsel are made through collateral attack, which provides an opportunity for an "evidentiary inquiry beyond the official record."  United States v. Carr, 18 F.3d 738, 741 (9th Cir.), cert. denied, 115 S. Ct. 82 (1994).  We do not address such claims on direct appeal unless the record is sufficiently developed to allow resolution of the issue, or unless assistance is so obviously inadequate as to violate a defendant's right to counsel.  United States v. Daly, 974 F.2d 1215, 1218 (9th Cir. 1992).


5
Here, there is no record of any discussions between Oniorisan and his attorney concerning a guilty plea.  We conclude that the record is insufficient to allow us to adequately evaluate the effectiveness of Oniorisan's counsel.  See Daly, 974 F.2d at 1218.


6
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no further issues for review.  Counsel's motion to withdraw is GRANTED and the judgment is Affirmed.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Oniorisan's motions for a limited remand are denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3